[*202 The court said, improvement rights were equitable claims *which might be fortified by the acts of a widow during the minority of her children, by pursuing and continuing the first settlement. So also might they be. abandoned and forfeited by her neglect. Evidence was equally applicable and relevant in both cases. It was impossible .to lay down any general rule on the subject. Every case must depend on its own peculiar circumstances. The effect of the evidence must be judged of, after it had been received.
After the evidence had been gone through, the court said, that they discovered nothing unfair or inequitable in the transaction of Philips with the widow. There were many years previous to 1791, when improvement rights were deemed to stand on a precarious footing. While this opinion generally prevailed, there was no impropriety in a widow’s securing at least part of the land claimed. And in this instance, one of the adjoining tracts had been transferred by the improver in his life time, and two others had been disposed of by the widow after his death. The claim went to an unreasonable extent, and 200 acres had been secured to the family.
It was agreed by the court, and all the counsel, on the question being made, that the 5th section of the limitation act of 26th March 1785, extended to and was binding on infants, where there had been no possession of the lands held under the improvement, for seven years next before the action brought. The preceding section contains a proviso in favour of infancy, coverture, &c., but here it is only in favour of those who have been driven from their possessions by force or terror, &c. and the previous part of the law runs .thus: — “unless he, she or they, or “ his', her or their ancestors or predecessors, have had the possession,” &c. The law is general in its nature, and binds every member of the community, “ for the quieting of estates “and security of property.” Vide Co. Lit. 246, a. Plowd. 364. Godb. 365. 9 Vin. Abr. 376.
The plaintiff suffered a nonsuit.